Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “facilitating” in claim 1 is a relative term which renders the claim indefinite. The term “facilitating” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The plain meaning of the term “facilitating” is to ease or make easier.  In the context of the claim the term “facilitating” is an act which is applied to another act such as “prenatal diagnosis”.  Claim 1 therefore concludes with the step or act of easing or making easier the act of conducting a prenatal diagnosis of a genetic disorder.  This “facilitating” is recited as “based on a comparison between the target-associated count ratio and the reference associated count ratio”.  Though the claim recites a comparison between data sets serves as a basis for the facilitating act, the claim does not set forth what the act of facilitating, or easing, may include or exclude.  The written description provides no guidance regarding what the “facilitating” act may include save that it similarly sets forth that a comparison between data sets serves as a basis for such “facilitating”.  Merely comparing data sets is a separate act from carrying out a prenatal diagnosis of a genetic disorder, and does not provide a clear recitation of the step or steps which are carried out to augment or ease the prenatal diagnosis step.  Therefore, it is the opinion of the Examiner that the recitation of the facilitation of a step based on a data set or comparing data sets of particular content does not clearly recite the act to which the term “facilitation’ is directed.  Claims 2-12, 16-17, 19, and 21 including similar facilitating steps to which a similar rationale is applicable.  Claims 13-15, 18, and, 20 are also included by virtue of their dependency in the rejection under this heading. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881